Citation Nr: 1214573	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-04 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for residuals of a cold injury.

5.  Entitlement to service connection for arthritis, multiple joints.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.


WITNESSES AT HEARING ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from June 1952 to October 1954.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California.  

These claims are advanced on the Board's docket pursuant to 38 C.F.R. §20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board remanded these claims to the RO for additional action in November 2009.  The Veteran and his friend testified at the RO in support of these claims in March 2012, before the undersigned Acting Veterans Law Judge.  

In a written statement dated March 2012 and during his March 2012 hearing, the Veteran raised additional claims for consideration, including entitlement to service connection for tinnitus and entitlement to a revision or reversal of an April 1967 rating decision, in which the RO denied the Veteran entitlement to service connection for hypertension, on the basis that it involves clear and unmistakable error (CUE).  The Board refers these matters to the RO for appropriate action.

The Board addresses the claims of entitlement to service connection for residuals of a head injury and hypertension in the REMAND section of this decision, below, and REMANDS these claims to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  There is no competent evidence of record that the Veteran has PTSD.  

2.  Bilateral hearing loss is not related to the Veteran's active service, including any in-service noise exposure, and did not manifest to a compensable degree within a year of his discharge from service.

3.  The Veteran does not currently have residuals of an in-service cold injury.

4.  Arthritis of multiple joints is not related to the Veteran's active service and did not manifest to a compensable degree within a year of his discharge from service.

5.  In a rating decision dated October 1993, the RO last denied the Veteran entitlement to service connection for hypertension.  

6.  The RO notified the Veteran of the decision and of his appellate rights with regard to the decision, but he did not appeal it. 

7.  The evidence received since October 1993 is neither cumulative, nor redundant of the evidence previously of record and, by itself or when considered with the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hypertension and raises a reasonable possibility of substantiating that claim.  



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304 (2011).  

2.  Bilateral hearing loss was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  

3.  Residuals of a cold injury were not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

4.  Arthritis, multiple joints, was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

5.  New and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

With regard to claims to reopen, VA must inform the claimant of the evidence and information necessary to reopen his claim and to establish entitlement to the underlying claim.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  In notifying the claimant of what evidence would be considered new and material, VA is to look at the basis of the denial in the prior decision and identify the evidence that would substantiate the element(s) of a service connection claim found lacking in that case.  Id.

The RO provided the Veteran VCAA notice on the claims being decided by letter dated in May 2007.  The content of this letter reflects compliance with pertinent regulatory provisions and case law, noted above.  Therein, the RO acknowledged the Veteran's claims, notified him of the evidence needed to substantiate those claims, including that which is specific to claims for service connection for PTSD based on a personal assault, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claims pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates and explained the basis of the last denial of the Veteran's claim for service connection for hypertension.  As well, it identified the evidence it had received in support of the Veteran's claims and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  In this case, the RO sent the notice letter before it initially decided the Veteran's claims.  It is thus timely.  

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In the context of a claim to reopen, VA's duty to assist is limited to the following: (1) making reasonable efforts to obtain non-Federal department or agency records; (2) obtaining records in the custody of a Federal department or agency; and (3) obtaining VA and military records.  38 C.F.R. § 3.159(c)(1), (2) and (3). 

In this case the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his claims, including service treatment and personnel records and post-service VA treatment records.  The RO did not afford the Veteran a VA examination in support of these claims; however, pertinent statutory provisions do not mandate that such action be taken.  

VA is obliged to provide a claimant an examination when the record contains competent evidence that he has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
 
The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Evidence of a link between a current disability and service must be sufficient and, depending on the nature thereof, may include an assertion by the Veteran linking the two.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a conclusory, generalized statement relating an in-service illness to present medical problems is not sufficient to necessitate obtaining a VA examination and that medical examinations are not to be routinely and automatically provided to all veterans in disability cases involving nexus issues).  The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

As explained in greater detail below, in this case, with regard to the claims being decided, there is either no evidence of record of the claimed disability, or no evidence suggesting a link between a claimed disability and service (including a report of lay-observable continuity of symptomatology).  The RO's duty to assist the Veteran in the development of these claims by affording him a VA examination is thus not triggered.

II.  Analysis

A.  Claims for Service Connection

The Veteran seeks grants of service connection for PTSD, bilateral hearing loss, residuals of a cold injury and arthritis of multiple joints.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2011).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).    

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  Once evidence is determined to be competent, its credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).   

Service connection may be presumed for certain chronic conditions, including organic diseases of the nervous system (sensorineural hearing loss) and arthritis, if a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of 10 percent within one year of the date of discharge.  38 U.S.C.A. §§ 1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

To establish entitlement to service connection for PTSD, a claimant must submit medical evidence diagnosing PTSD in accordance with Sec. 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

VA amended this regulation during the course of this appeal, effective July 12, 2010.  This amendment eliminates the requirement of corroborating a claimed stressor if the stressor is related to a fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  75 Fed. Reg. 39,843, 39,852 (Jul. 13, 2010); 75 FR 41092 (to be codified as amended at 38 C.F.R. § 3.304(f)).  It applies to claims pending before the Board on or after July 12, 2010.

In cases involving service connection for hearing loss, impaired hearing will be considered to be a disease when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

1.  PTSD

The Veteran claims that he developed PTSD secondary to a personal assault he experienced while serving on active duty in August 1952.  According to his VA Form 21-526 (Veteran's Application For Compensation And/Or Pension) dated April 2007, written statements he submitted during the course of this appeal, including in June 2007, August 2007, February 2009 and March 2012, and his hearing testimony, presented in March 2012, this unprovoked racial assault occurred while he was between duty stations and on liberty in San Diego.  Allegedly, it resulted in unconsciousness and severe head trauma (an occipital hematoma).  The Veteran contends that, thereafter, including while still on active duty, he began experiencing many symptoms of head trauma, including some affecting his mental health.  He further contends that, during and after service, medical professionals misdiagnosed these symptoms, never attributing them to the correct medical cause.  

The Veteran's service treatment records substantiate his allegation that he sustained a traumatic hematoma in the occipital region during active duty in August 1952, after being struck in the head by an unknown person.  They also substantiate that this attack caused unconsciousness and necessitated treatment.  During the remainder of his years on active duty, the Veteran received treatment for, and underwent evaluations of, numerous symptoms and/or abnormalities, including, in part, headaches, irritability, dizziness, faintness, feelings of weakness, syncope, depression and hypertension, which a physician ultimately attributed to an emotional instability reaction.  During this time period, however, no physician diagnosed PTSD. 

Post-service medical evidence of record fails to satisfy the first and second elements of a PTSD claim under the former and revised criteria of 38 C.F.R. § 3.304(f) because it also does not include a diagnosis of PTSD, linked or not to the documented in-service stressor.  Rather, according to this evidence, all VA treatment records, although the Veteran has occasionally reported mental health complaints since his discharge from service, no medical professional has attributed any such complaints to PTSD or otherwise diagnosed PTSD.  

The Veteran's assertion that he has such a condition thus represents the only evidence of record diagnosing PTSD.  The Veteran is competent to report that he felt stress and depression during service secondary to his head injury and now experiences the same feelings as they are capable of lay observation.  Unfortunately, however, the Veteran does not possess a recognized degree of medical knowledge to diagnose a psychiatric disorder, or more specifically, PTSD manifested by such feelings.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a layperson is not competent to offer an opinion regarding a medical question when that question may not be resolved through lay observation).  

In the absence of medical evidence diagnosing PTSD, the Board concludes that such a disability was not incurred in or aggravated by service.  A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this case, the evidence is not in relative equipoise.  Rather, a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied.  


2.  Bilateral Hearing Loss & Arthritis

According to the previously noted VA Form 21-526, the Veteran asserts that his hearing loss began during service, in August 1952.  According to a report of VA audiology examination conducted in May 2007, he gave a history that  it began when he was 20 years old.  According to his March 2012 written statement and hearing testimony, the hearing loss initially manifested after service, but is related to his exposure to noise while training as a loader on a 40 millimeter cannon and working as a radioman aboard the USS Renville.  Allegedly his duties as a radioman required that he wear earphones 24/7, from which he heard constant beeping sounds, Morse code, and unit instruction.  According to the Veteran's VA Form 9 (Appeal to Board of Veterans' Appeals), the RO erred by failing to consider his hearing loss claim under 38 C.F.R. § 3.303(d), which permits a grant of service connection when a disease is initially diagnosed after service, but all of the evidence establishes that it was incurred therein. 

The Veteran contends that he developed arthritis in multiple joints, including his legs, knees, ankles and hips, secondary to his exposure to cold while serving on a ship off the coasts of North and South Korea.  Allegedly, in freezing temperatures with icebergs in the water, he was required to stand at general quarters for 15 to 20 minutes, primarily at night, sometimes in his stocking feet without shoes.   

The Board acknowledges the Veteran's assertions, but the evidence in this case, discussed below, does not support granting service connection for bilateral hearing loss or arthritis in multiple joints.    

Post-service medical documents, including VA treatment records dated since 2007, confirm that the Veteran currently has sensorineural hearing loss and arthritis in multiple joints.  The question is thus whether these medical conditions are related to the Veteran's active service or manifested to a compensable degree within a year of the Veteran's discharge from service.  

The Veteran served on active duty from June 1952 to October 1954 during the Korean conflict, including, as alleged, on the USS Renville.  During this time period, he did not report hearing loss or noise or cold exposure.  He once reported back pain, but did not complain of pain in any other joints.  No medical professional diagnosed hearing loss or arthritis.  Given the Veteran's time and place of service, however, the Board accepts as true that the Veteran was intermittently exposed to cold during this time period.  The Board also accepts as true that the Veteran was intermittently exposed to noise during this time period, including during training and while listening in earphones as a radioman.  In the latter capacity, however, it is unlikely that his exposure in this regard included loud noise.  

According to post-service VA treatment records, the Veteran first reported hearing loss during a VA outpatient treatment visit dated in May 2007.  On that date, he indicated that he had a history of both in-service and occupational noise exposure.  In January 2007, a physician diagnosed the Veteran with osteoarthritis of the knees and, thereafter, during other 2007 visits, the Veteran reported a history of arthritis, including psoriatic, particularly affecting his knees and back.  Since then, the Veteran has mentioned difficulty hearing and received treatment for arthritis, but no medical professional has related these conditions to the Veteran's active service, including any cold or noise exposure.  In discussing the arthritis in January 2007, one such professional recommended weight reduction strategies (weighed 327 pounds). 

The Veteran's assertions represent the only evidence of record linking his hearing loss and arthritis to his active service.  He is correct that, under 38 C.F.R. § 3.303(d), he may be granted service connection for a disability diagnosed after discharge if there is competent evidence establishing that it was incurred in service.    The Veteran is competent to indicate that he was exposed to cold and frequent noise during active service.  He is also competent to state when he began having hearing difficulties and feeling pain in his joints.  He is not, however, competent to relate clinically diagnosed hearing loss or arthritis to noise and cold exposure.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (layperson is competent to report lay-observable symptoms (problems hearing), but lacking in medical training and expertise, is not competent to diagnose a medical condition (hearing loss by VA standards) or provide an opinion on causation).  In any event, his statements with regard to when his hearing difficulties initially manifested, although competent, are not credible.  As noted above, he has offered differing accounts in this regard.  In addition, he has not specifically indicated when he began feeling pain in his joints.  Instead, he asserts that the hearing difficulties and joint pain must be due to the noise and cold exposure.  Unfortunately the hearing difficulties and osteoarthritis could also be due to other factors, including his reported occupational noise exposure, documented obesity, advanced age and/or nonservice-connected psoriasis.     

Based on the absence of competent evidence relating bilateral hearing loss and arthritis to the Veteran's active service, including any noise and cold exposure, the Board finds that such disabilities were not incurred in or aggravated by active service.  In the absence of credible and competent evidence establishing that hearing loss by VA standards and arthritis manifested decades prior to 2007, within a year of the Veteran's discharge from service, the Board concludes that such disabilities may not be presumed to have been incurred in service.  The evidence in this case is not in relative equipoise.  Rather, as a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied.  

3.  Residuals of a Cold Injury

The Veteran seeks service connection for residuals of a cold injury.  According to the previously noted VA Forms 21-526 and 9 and March 2012 written statement, these residuals began during service, in August 1952, after being exposed to freezing temperatures.  Allegedly, at that time, he was on a ship serving in the combat zone during the invasion of Inchon, Korea.  This cold exposure allegedly caused him to develop arthritis in multiple joints (previously discussed), sensitivity to cold and poor blood circulation.  

As the Board discussed above, the Veteran did not report exposure to cold during his period of active service and no medical professional diagnosed any cold-related disorder.  However, given the Veteran's time and place of service, the Board accepts as true that the Veteran was intermittently exposed to cold during this time period.

The Veteran has not specifically indicated when he began experiencing what he believes to be residuals of such exposure.  According to the medical documents of record, although the Veteran has sought treatment for multiple medical conditions since 2007, no medical professional has identified any such condition to be a residual of cold temperature exposure or otherwise diagnosed a cold-related disorder, including one manifested by cold sensitivity and circulation disturbances.  

Again, the Veteran's assertions represent the only evidence of record diagnosing a cold-related disorder.  Inasmuch as the Veteran is not competent to diagnose a medical condition, the Board finds that the Veteran does not currently have residuals of a cold injury.  Based on the absence of competent evidence diagnosing such residuals, the Board concludes that they were not incurred in or aggravated by service.  The evidence in this case is not in relative equipoise.  Rather, as a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied.  

B.  Claim to Reopen

In rating decisions dated in April 1967 and October 1993, the RO previously denied the Veteran's claim of entitlement to service connection for hypertension.  In last deciding the claim, the RO considered the Veteran's service treatment records and a report of VA examination conducted in October 1993.  The RO denied the claim on the basis that no new evidence had been submitted showing that the Veteran's elevated blood pressure on enlistment and during service was due to anything other than an emotional instability reaction.    

By letter dated in October 1993, the RO notified the Veteran of the rating decision and of his appellate rights with regard to that decision.  Thereafter, however, the Veteran did not appeal the decision.  The October 1993 rating decision is thus final.  38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993). 

The Veteran attempted to reopen his claim for service connection for hypertension by VA Form 526 dated April 2007.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.156(a) (2011)). 

The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The pertinent evidence that has been associated with the claims file since the RO's May 2007 rating decision includes: a service treatment record, service personnel records, post-service VA treatment records, a copy of an article, and the Veteran's written statements and hearing testimony.  With the exception of the service treatment record, this evidence is new.  It is neither cumulative, nor redundant of the evidence previously of record.  This evidence is also material.  By itself or when considered with the evidence previously of record, it relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension and raises a reasonable possibility of substantiating that claim. 

The Veteran's written statements and hearing testimony comprehensively explain why he believes his hypertension is related to his period of active service.  According thereto, he entered service with an elevated blood pressure reading and, after sustaining a head injury in 1952, began to manifest consistently high blood pressure readings, diagnosed as hypertension.  Allegedly, since then, he has been on medications for hypertension, a condition now known to be chronic.

The copy of the article, titled Psychogenic Factors in Essential Hypertension, indicate that there is an extensive body of clinical and experimental observations suggesting that psychogenic factors are of predominant etiologic importance in the initiation of essential hypertension in man.  

This newly submitted evidence, considered in conjunction with service medical records showing an elevated blood pressure on enlistment, in-service hypertension diagnoses, and a 1952 head injury, suggest that there might be a relationship between the Veteran's hypertension and active service, including the head injury, or that the hypertension shown in service, then attributed to an emotional instability reaction, was actually the beginning of a chronic condition.  The absence of the latter type of evidence formed the basis of the RO's October 1993 denial of this claim.  

Having determined that new and material evidence has been received, the Board may reopen the claim of entitlement to service connection for hypertension.  It may not, however, decide this claim on its merits as VA has not yet satisfied its duty to assist the Veteran in the development thereof.


ORDER

Service connection for PTSD is denied.

Service connection for bilateral hearing loss is denied.

Service connection for residuals of a cold injury is denied.

Service connection for arthritis, multiple joints, is denied.

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened and, to this extent only, granted.


REMAND

Prior to adjudicating the claims of entitlement to service connection for residuals of a head injury and hypertension, additional development is required.  See 38 C.F.R. § 19.9 (2011).

First, when, as in this case, the Board reopens a claim after the RO denied reopening the same claim, the matter generally must be returned to the RO for consideration of the merits of the claim.  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  This is so because the RO generally does not assess the credibility of the evidence or determine the need for a medical examination or opinion when reopening is denied.  Id. at 403 (internal citations omitted).  For the Board to then discuss the merits of the claim, it would be considering law that the RO had not already considered, possibly implicating 38 C.F.R. § 20.903(b).  Id.  In any event, the RO should consider the new evidence in the first instance and decide the claim on its merits so as to preserve for the claimant the one review on appeal as provided by 38 U.S.C.A. § 7104 (West 2002).  Id. at 399.  The Board may proceed to decide the claim on its merits if it first secures the claimant's waiver of initial RO consideration, or determines that the claimant would not be prejudiced by a decision to proceed in adjudicating the claim.  Id. at 399-400.  In this case, no such waiver is of record and the Veteran would be prejudiced if the Board proceeded in deciding his claim for service connection for a left knee injury.

Second, as previously indicated, under 38 U.S.C.A. § 5103A, VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83 (2006). 

In this case, such an examination is necessary.  The Veteran claims that he is entitled to service connection for hypertension on a direct or aggravation basis.  He asserts that the high blood pressure reading shown on enlistment and hypertension diagnoses medical professionals rendered in service represent the initial manifestations of his chronic hypertension, for which he began taking medication in 1966.  He believes that the head injury he sustained in service in 1952 caused him to develop multiple symptoms, including some that affected his mental health, which caused his blood pressure to rise and aggravated his hypertension.  Allegedly, physicians misdiagnosed these high blood pressure readings as an emotional instability reaction, rather than a chronic cardiac condition.  He has submitted an article suggesting that there might be a relationship between psychogenic factors and the development of hypertension.  A discussion of this matter is needed on remand.

The Board REMANDS these claims for the following action:

1.  Arrange for the Veteran to undergo a VA examination in support of his claims for service connection for hypertension and residuals of a head injury.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Advise the examiner that certain symptoms, including, in part, dizziness, fainting and vomiting, are capable of lay observation and therefore evidence of continuity of symptomatology and that any opinion proffered on etiology should contemplate such symptoms.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then proceed as follows:  

a) offer an opinion as to whether the Veteran's current hypertension is at least as likely as not related to his active service, including documented elevated blood pressure readings, hypertension diagnoses and the 1952 head injury; 

b) if not, offer an opinion as to whether the Veteran's hypertension preexisted service and increased in severity therein beyond its natural progress, including secondary to the 1952 head injury;

c) offer an opinion as to whether the Veteran currently has residuals of the 1952 head injury;  

d) provide detailed rationale, with specific references to the record, for the opinions expressed; and   

e) if an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

2.  Review the examination report to ensure that it includes all information requested and, if it does not, return it to the examiner for correction.  

3.  Readjudicate these claims based on all of the evidence of record.  If either benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the ultimate disposition in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  
 
These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


